Case 1:18-cv-00347-JCN Document 32 Filed 05/15/19 Page 1 of 2                               PageID #: 124



                        UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF MAINE

LINDA M. CYR                                               )
                                                           )
                 Plaintiff,                                )
                                                           )
vs.                                                        ) CIVIL ACTION NO. 1:18-cv-00347-GZS
                                                           )
GENERAL MOTORS LLC                                         )
                                                           )
                 Defendant/Third-Party Plaintiff,          )
                                                           )
vs.                                                        )
                                                           )
LINDA T. EMOND                                             )
                                                           )
                Third-Party Defendant.                     )

                                  STIPULATION FOR DISMISSAL

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the Plaintiff,

Linda M. Cyr and the Defendant, General Motors LLC hereby stipulate that all claims in this

matter may be dismissed with prejudice, without costs, and with all rights of appeal waived.1

        Dated: May 15, 2019




1
 While a Third-Party Complaint was filed by General Motors LLC against Linda T. Emond, this case fully resolved
prior to service on Ms. Emond, and neither Ms. Emond or counsel on her behalf ever appeared, and no claims were
asserted by Ms. Emond in this case.
Case 1:18-cv-00347-JCN Document 32 Filed 05/15/19 Page 2 of 2              PageID #: 125



              /s/ Blair A. Jones, Esq.
              Law Offices of Joseph L. Bornstein
              5 Moulton Street
              PO Box 4686
              Portland, ME 04112
              207-772-4624

              /s/ Todd Tracy, Esq.
              Steward D. Matthews, Esquire
              Andrew G. Counts, Esquire
              The Tracy Firm
              4701 Bengal Street
              Dallas, TX 75235

              Attorneys for Plaintiff


              /s/ Phillip S. Bixby, Esq.
              VERRILL DANA, LLP
              One Portland Square
              Portland, ME 04112-0586

              /s/ Monica V. Pennisi Marsico, Esq.
              Monica V. Pennisi Marsico, Esquire (admitted pro hac vice)
              RICCI TYRRELL JOHNSON & GREY
              1515 Market Street, Suite 700
              Philadelphia, PA 19102

              Attorneys for Defendant
              General Motors LLC




So Ordered.

        Dated:




12694023_1
